Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 06/24/22.
Claims 1-35 remain pending in the application. 
• Claims 17-24 are currently amended. 
• No claims are canceled. 
• Claims 33-35 are new.
•Claims 17-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are withdrawn because of amendments. 

Response to Arguments
3.	Applicant’s arguments filed on 6/24/22 with respect to the rejection of claims 1, 9,17 and 25, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP2991237 (see IDS).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,9, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over EP2991237 (see IDS) in view of Tang (US 20200183741)
With regards to claims 1, 9, 17 and 25, EP2991237 discloses in [0002], a massive MIMO communication system, and [0020] and fig. 3, processor, comprising: one or more circuits to perform precoding for a fifth-generation (5G) downlink signal ( generating a precoding matrix using lower-upper decomposition - Figure 3 (FIG. 3) shows an example of a structure of the base station 100 according to an exemplary embodiment. The base station 100 is shown equipped with the data control block 101. In the data control block 101, the transmission signal of the Nv terminals and the data of the [Nv x Nb] matrix, which determines the channel matrix H, are supplied. The transmitting signal or data stream of the Nv-th terminal and the data of the [Nv x Nb] matrix are supplied to a correlation matrix calculation part 101a. The correlation matrix calculation part 101a generates a correlation matrix Gm= [HxH*] based on the channel matrix H and the transmission signal. The correlation matrix [HxH*] generated in the correlation matrix calculation part 101a is supplied to a LU decomposition part 101b. The LU decomposition part 101b decomposes the correlation matrix [HxH*] into the product of the lower triangular matrix L and the upper triangular matrix U. The upper triangular matrix U obtained in the LU decomposition part 101b is supplied to an inverse-matrix calculation part 101c. The inverse-matrix calculation part 101c generates the inverse matrix U.sup.-1 of the upper triangular matrix U by a calculation. The inverse upper triangular-matrix U.sup.-1 obtained in the inverse-matrix calculation part 101c is supplied to a precode generation part 101d. In the precode generation part 101d, a precode matrix (PC) containing the inverse upper triangular matrix U.sup.-1 is generated as PC=U.sup.-1*G. The precode generated in the precode generation part 101d is multiplied by the transmission data in a precode multiplication part 101e and the data stream of the Nv-th terminal is generated.) 
EP2991237 discloses all of the subject matter discussed above, but is not explicit about a parallel processor and using two or more processing threads in parallel.
However, Tang discloses in figs.  1 and 2, (pipeline of processes see [0016] assigning different priorities for programs of different modules in a base station, wherein a control channel and programs related to control processes have the highest priority; performing low priority tasks after high priority tasks are completed and  (see abstract, processing a task with lower priority after the processing of a task with higher priority is complete; segmenting tasks into a plurality of sub-tasks according to an attribute of each of the tasks, and allocating the plurality of sub-tasks to different threads). In [0012], In the GPP-based 5G terminal common platform optimization method, the step of dividing the task into a plurality of subtasks according to attributes of each of the tasks and assigning the plurality of subtasks to different threads includes: pre-processing the tasks in background threads.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Levy et al as taught by Tang and include using two or more processing threads in parallel
 Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of EP2991237as taught byTang  and include parallel processor  and using two or more processing threads in parallel with a reasonable expectation of success, thus improved methods (see Tang, [0055]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
6.	Claims 2 ,3,10,18 ,26, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over EP2991237 (see IDS) in view of Tang (US 20200183741) as applied in claims 1, 9, 17 and 25 above and further in view of Davydov (US 20180278437).

With regards to claims 2, 10, 18 and 26 the combination of EP2991237 and Tang discloses the parallel processor of claim 1, but are not explicit about wherein the two or more processing threads are to generate precoder weights by at least processing multiple matrices combined into a memory location.
However, Davydov discloses in [0023], A channel estimator 130 is configured to process signals received by the antennas 126 and 128. The channel estimator 130 can produce channel data associated with an estimate of one or more than one channel between the eNB 102 and the user equipment 104. The channel data is output to a precoding weight matrix selector 132. The precoding weight matrix selector 132 is responsive to a codebook 134 to provide a Precoding Matrix indicator (PMI) to the eNB 102, in particular, to provide the PMI to the precoding weights generator 112. The channel estimator 130 forwards the received signals to a signal separator 138. The signal separator 138 separates the received signals into respective parallel data streams. The parallel data streams are processed by a parallel to serial converter 140 to output received data 142. And also -- - -the precoding weights selected by the precoding weights generator 112 are communicated to the user equipment 104 via a communication channel such as, for example, the Physical Downlink Control Channel (PDCCH) 148 of LTE-A. Also see figs. 13 and 16, Hardware resources 1600. 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of EP2991237 and Tang as taught by Davydov and include wherein the two or more processing threads are to generate precoder weights by at least processing multiple matrices combined into a memory location.
 Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Levy et al and Tang taught by Davydov and include wherein the two or more processing threads are to generate precoder weights by at least processing multiple matrices combined into a memory location with a reasonable expectation of success, thus improved methods (see Davydov, [0005]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 3 the combination of EP2991237, Tang and Davdov discloses the parallel processor of claim 2, wherein the multiple matrices include a downlink channel estimate matrix ([0032], [0032] The channel estimation logic 204 processes the received signals, Y(ω), and the generated signals, X′(ω), to determine the channel transfer function, H(ω), as follows: H(107 )=Y(ω)/X′(ω). The estimated channel transfer function, H(ω), is used by CSI information estimation circuitry or logic 210 to determine Channel State Information 212B. It will be appreciated that the channel estimation logic 204 can be an embodiment of the above channel estimator 130).
With regards to claims 34, the combination of EP2991237 and Tang discloses the parallel processor of claim 1, wherein the two or more processing threads are to generate precoder weights by at least processing multiple matrices combined into a memory location, where the multiple matrices include a downlink channel estimate matrix and one or more other types of matrices. Davydov discloses in [0023], A channel estimator 130 is configured to process signals received by the antennas 126 and 128. The channel estimator 130 can produce channel data associated with an estimate of one or more than one channel between the eNB 102 and the user equipment 104. The channel data is output to a precoding weight matrix selector 132. The precoding weight matrix selector 132 is responsive to a codebook 134 to provide a Precoding Matrix indicator (PMI) to the eNB 102, in particular, to provide the PMI to the precoding weights generator 112. The channel estimator 130 forwards the received signals to a signal separator 138. The signal separator 138 separates the received signals into respective parallel data streams. The parallel data streams are processed by a parallel to serial converter 140 to output received data 142. And also -- - -the precoding weights selected by the precoding weights generator 112 are communicated to the user equipment 104 via a communication channel such as, for example, the Physical Downlink Control Channel (PDCCH) 148 of LTE-A. Also see figs. 13 and 16, Hardware resources 1600. 

With regards to claims 35, the combination of EP2991237 and Tang discloses the parallel processor of claim 1, wherein the two or more processing threads are to generate precoder weights by at least processing multiple matrices stored in a shared memory (Davydov discloses in [0023], A channel estimator 130 is configured to process signals received by the antennas 126 and 128. The channel estimator 130 can produce channel data associated with an estimate of one or more than one channel between the eNB 102 and the user equipment 104. The channel data is output to a precoding weight matrix selector 132. The precoding weight matrix selector 132 is responsive to a codebook 134 to provide a Precoding Matrix indicator (PMI) to the eNB 102, in particular, to provide the PMI to the precoding weights generator 112. The channel estimator 130 forwards the received signals to a signal separator 138. The signal separator 138 separates the received signals into respective parallel data streams. The parallel data streams are processed by a parallel to serial converter 140 to output received data 142. And also -- - -the precoding weights selected by the precoding weights generator 112 are communicated to the user equipment 104 via a communication channel such as, for example, the Physical Downlink Control Channel (PDCCH) 148 of LTE-A. Also see figs. 13 and 16, Hardware resources 1600. 

Allowable Subject Matter
7.	Claims 4-8, 11-16, 19-24,  27-32 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach limitations as recited in claims 4-8, 11-16, and 27-35.
Conclusion
9.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/24/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/HELENE E TAYONG/Primary Examiner, Art Unit 2631  
December 16, 2022